NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3109-20

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

TERRILL D. SPANN,

     Defendant-Appellant.
_______________________

                   Submitted September 12, 2022 – Decided October 25, 2022

                   Before Judges Whipple, Mawla and Smith.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Middlesex County, Indictment No. 18-03-
                   0037.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Anderson D. Harkov, Designated Counsel,
                   on the brief).

                   Matthew J. Platkin, Acting Attorney General, attorney
                   for respondent (Steven A. Yomtov, Deputy Attorney
                   General, on the brief).

PER CURIAM
      Defendant Terrill D. Spann pled guilty to causing the drug-induced deaths

of G.G. and W.C. by violating N.J.S.A. 2C:35-9(a). He was sentenced to

concurrent ten-year terms of incarceration subject to the No Early Release Act

(NERA), N.J.S.A. 2C:42-7.2. He now appeals from an order denying his post-

conviction relief (PCR) petition. Defendant argues, among other things, that his

counsel's failure to seek exculpatory evidence prior to his guilty plea d eprived

him of his constitutional right to effective assistance of counsel. Defendant also

claims that counsel failed to argue certain mitigating factors at sentencing. We

reject these arguments and affirm.

                                         I.

      On August 3, 2017, W.C. was found dead at home. In the victim's

bedroom, first responders observed a syringe and capped purple wax folds

stamped "Playboy." The medical examiner's report attributed the cause of death

to acute fentanyl and heroin toxicity.

      The police secured a warrant to examine the contents of W.C.'s cellphone,

which contained several text messages regarding drug buys from defendant. The

text messages also revealed a conversation between defendant and W.C., which

consistently referred to the drugs as the "green" and "purple" ones.




                                                                            A-3109-20
                                         2
      On August 19, 2017, G.G.'s mother, A.C., discovered the lifeless body of

G.G., in her bedroom. The medical examiner's report attributed her cause of

death to acute fentanyl and heroin toxicity. Alarmed by the similarities of the

two deaths, the Attorney General's Division of Criminal Justice (DCJ)

investigated the matter. During their investigation, A.C. told the DCJ that she

observed her daughter purchase drugs from someone identified as "Skeet." The

DCJ showed A.C. two photos that included defendant's picture. A.C. identified

defendant's photo, and then explained that G.G. had bought drugs from him.

      A.C. next signed a consent-to-search form for G.G.'s cellphone. The

cellphone extraction report revealed several text communications between

defendant and G.G. Specifically, the victim's text messages established she had

purchased heroin from defendant on the evening of her death. However, the

extraction report also showed the possibility that G.G. purchased drugs from an

individual listed as "D.C." in her contacts. The texts revealed that G.G. met with

D.C. the night before her death to execute a transaction.

      On March 5, 2018, a grand jury returned an indictment charging defendant

with two counts of first-degree strict liability for drug-induced death of W.C.

and G.G., in violation of N.J.S.A. 2C:35-9, and two counts of third-degree




                                                                            A-3109-20
                                        3
distribution of a controlled dangerous substance, in violation of N.J.S.A. 2C:35-

3(a)(1).

      After the indictment, defendant pled guilty to two counts of first-degree

strict liability for drug-induced death in exchange for a recommended sentence

of concurrent ten-year prison terms subject to parole ineligibility under NERA,

and dismissal of the remaining counts.

      At sentencing, the court considered the record and found aggravating

factors three, six, and nine while finding no mitigating factors. The court then

imposed the agreed-upon sentence.

      Defendant did not pursue a direct appeal,1 rather he filed a pro se PCR

petition and was assigned PCR counsel, who filed an amended petition. The

PCR court conducted an evidentiary hearing, taking testimony from defendant,

defense counsel, and the Deputy Attorney General who prosecuted defendant's

case. The PCR court denied relief, rejecting defendant's claim that counsel was

ineffective by failing to obtain the cellphone extraction report in discovery. The

court credited testimony from defense counsel that they made defendant aware

of the contents of the cellphone extraction report even though counsel did not



1
  When asked by the court at the PCR hearing whether he had intended to make
a direct appeal, defendant stated that he did not.
                                                                            A-3109-20
                                         4
have them in their possession prior to defendant's agreement to plead guilty.

The court found defense counsel "clearly and forcefully" discussed trial strategy

with defendant, which included pursuit of the theory that drug users typically

have more than one supplier of drugs, thereby raising reasonable doubt as to

defendant's guilt.

      The court found defendant failed to establish his plea counsel's

performance was deficient, concluding that counsel made a reasonable effort to:

persuade defendant not to plead guilty; preserve the record as to any outstanding

discovery; and inform defendant of the consequences to him of accepting the

plea offer.

      The PCR court, citing defendant's testimony at the plea allocution,2 found

defendant pled guilty despite his counsel's insistence that they go to trial because

the State lacked sufficient evidence to establish a prima facie case against him.

It also noted that the outstanding discovery did not provide any exculpatory

evidence and did "not promote a new defense in any meaningful way."

Concluding that "buyer's remorse" was insufficient to find ineffective assistance




2
  Defendant told his counsel at the plea hearing, "I'm not fucking around with
these white people. They giving (sic) me [a plea agreement], I'm gonna take it
and go."
                                                                              A-3109-20
                                         5
of counsel under Strickland v. Washington, 466 U.S. 668 (1984), the PCR court

found defendant did not meet his burden.

      The PCR court also rejected defendant's request for relief because of

defense counsel's failure to present any mitigating factors under N.J.S.A. 2C:44-

1(b), finding that defendant failed to offer facts to support mitigating factors

five, six, and nine. Examining the record, the PCR court found: evidence that

defendant committed a serious crime; no evidence that the victim facilitated the

crime; no evidence that defendant intended to compensate the victim's family;

and evidence that defendant engaged in the illegal activity for his financial gain.

The court also found defendant entered the plea pursuant to a negoti ated

agreement that provided a favorable resolution, with defendant receiving the

lowest possible sentence within the first-degree offense range.

      The court entered an order denying defendant's PCR petition. Defendant

appeals, making the following arguments:

        I.   THE STATE'S FAILURE TO PROVIDE DEFENSE
             COUNSEL WITH EXCULPATORY EVIDENCE
             VIOLATED DEFENDANT'S RIGHT TO PRESENT A
             DEFENSE AND TO THE EFFECTIVE ASSISTANCE
             OF COUNSEL, AND CAUSED DEFENDANT'S
             GUILTY    PLEA     TO    BE    ENTERED
             INVOLUNTARILY,    WITHOUT     A    FULL
             UNDERSTANDING OF ITS CONSEQUENCES.



                                                                             A-3109-20
                                        6
       II.   SENTENCING   COUNSEL'S   FAILURE  TO
             INVESTIGATE AND ARGUE IN FAVOR OF
             MITIGATING FACTORS AND MAKE ANY
             SENTENCING ARGUMENT ON DEFENDANT'S
             BEHALF, RESULTED IN DEFENDANT NOT
             HAVING THE ASSISTANCE OF COMPETENT
             COUNSEL AT HIS SENTENCE HEARING AND
             THEREFORE THE PCR COURT ERRED WHEN IT
             FAILED TO GRANT DEFENDANT A NEW
             SENTENCE.

                                        II.

      Our review of a PCR claim after a court has held an evidentiary hearing

"is necessarily deferential to [the] court's factual findings based on its review of

live witness testimony." State v. Nash, 212 N.J. 518, 540 (2013). We review

the legal conclusions of a PCR court de novo. State v. Harris, 181 N.J. 391, 419

(2004). The de novo standard of review also applies to mixed questions of fact

and law. Id. at 420 (citing McCandless v. Vaughn, 172 F.3d 255, 265 (3d Cir.

1999)).

      Where the PCR involves a plea bargain, "a defendant must prove that there

is a reasonable probability that, but for counsel's errors, [he or she] would not

have pled guilty and would have insisted on going to trial." State v. Gaitan, 209

N.J. 339, 351 (2012) (alteration in original) (quoting State v. Nunez-Valdez, 200

N.J. 129, 139 (2009)).



                                                                              A-3109-20
                                         7
      Defendant argues that his counsel failed to fully investigate the matter,

adequately review the case with him, competently request the cellphone

extraction reports from the State, and failed to argue certain mitigating factors

at sentencing. We reject these contentions and affirm for the reasons set forth

in Judge Benjamin S. Bucca, Jr.'s cogent decision. We add the following brief

observations.

      We analyze ineffective assistance of counsel claims using the two-prong

test established by the Supreme Court in Strickland, 466 U.S. at 687; see also

State v. Fritz, 105 N.J. 42, 58 (1987). Under the first prong, a petitioner must

show that counsel's performance was deficient. State v. Preciose, 129 N.J. 451,

463 (1992). It must be demonstrated that counsel's handling of the matter "fell

below an objective standard of reasonableness" and "counsel made errors so

serious that counsel was not functioning as the 'counsel' guaranteed the

defendant by the Sixth Amendment." Strickland, 466 U.S. at 687-88. "The

second, and far more difficult, prong of the Strickland . . . test is whether there

exists 'a reasonable probability that, but for counsel's unprofessional errors, the

result of the proceeding would have been different.'" Preciose, 129 N.J. at 463-

64 (quoting Strickland, 466 U.S. at 694). A failure to satisfy either prong of the




                                                                             A-3109-20
                                        8
Strickland standard requires the denial of a petition for PCR. Strickland, 466

U.S. at 700.

      Defendant failed to show that his counsel's performance was deficient

under the Sixth Amendment. There is nothing in the record showing that counsel

failed to adequately review the case or the plea deal with defendant. In fact, the

credible evidence in the record suggests the opposite. Defense counsel testified

during the evidentiary hearing that they advised defendant the State could not

establish the causation element on the first-degree strict liability charges

pursuant to N.J.S.A. 2C:35-9. The record shows that, despite counsel's repeated

advice to defendant to go to trial, defendant refused because of his misgivings

concerning the criminal justice system. We conclude that defense counsel's

performance did not fall "below an objective standard of reasonableness."

Strickland, 466 U.S. at 688.

      Even if counsel's performance was deficient under prong one of

Strickland, which it was not, defendant has submitted no proof demonstrating a

"reasonable probability" that, but for plea counsel's failure to seek the cellphone

extraction report, defendant would have changed his decision to plead guilty and

insisted on going to trial. Gaitan, 209 N.J. at 351.




                                                                             A-3109-20
                                        9
      Defendant next contends counsel was ineffective at the sentencing hearing

by failing to address mitigating factors five, six, and nine. Defendant relies on

State v. Hess, 207 N.J. 123, 154 (2011), to support the proposition that "failure

to present mitigating evidence or argue for mitigating factors" may constitute

ineffective assistance of counsel. We disagree and are not persuaded that Hess

applies to these facts. We defer to the PCR court's thorough findings on this

issue. The negotiated plea agreement was, by any objective analysis, favorable

to defendant.     A "failure to raise unsuccessful legal arguments does not

constitute ineffective assistance of counsel." State v. Worlock, 117 N.J. 596,

625 (1990).

      In sum, the record reveals nothing to support a finding that defense

counsel's performance somehow failed to meet the standard guaranteed by the

Sixth Amendment. See Gaitan, 209 N.J. at 349-50. We discern no reason to

disturb Judge Bucca's order.

      To the extent that we have not addressed any remaining arguments by

defendant, it is because they lack sufficient merit to warrant discussion in a

written opinion. R. 2:11-3(e)(2).

      Affirmed.




                                                                           A-3109-20
                                      10